ORDER
James McCarthy appeals from a judgment of the circuit court denying his motion to modify a decree of dissolution of marriage to terminate maintenance payments to his ex-wife, Donna McCarthy, and to modify the original dissolution decree to require Ms. McCarthy to pay support for the children of the marriage in his custody. Although denying his motion to terminate, the trial court reduced his monthly maintenance obligation from $500 per month to $300. Mr. McCarthy contends that the trial court erroneously declared and applied the law in denying his motion because Ms. McCarthy was now self-supporting and able to meet her own reasonable needs and pay him to assist in meeting the needs of the children.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).